United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10502
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

AGUSTIN PEREZ-AMBROSIO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:02-CR-64-ALL
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Agustin Perez-Ambrosio, has requested leave to withdraw from this

appeal and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).   Perez-Ambrosio has received a copy of

counsel’s motion and brief but has not filed a response.

Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.    Counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10502
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.